DETAILED ACTION 

Preliminary Note
The Office action mailed 06 October 2021 is herein vacated in favor of the instant corrective Office action.  It was brought to the Office’s attention that at least one reference relied upon in the previous rejection under 35 USC 103 was not eligible prior art under 35 USC 102.  This corrective action restarts Applicant’s period for response to be taken from the notification date of this Office action.

/Jeffrey A. Smith/             Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                           


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 2, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, and 6-13 are currently pending and have been examined. Claims 1, 2, 6, 9, 12, and 13 have been amended.  Claims 3-5 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
	
Response to Arguments
The previous rejections of claims 1, 2, and 7-13 under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.  
The previous rejection of claim 6 under 35 USC 112(b) has been maintained for the reasons established infra.  
The previous rejection of claims 1, 2, and 6-13  under 35 USC 101 have been withdrawn in view of Applicant’s amendments.  
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 2, and 6-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arnaud (US PGP 2012/0066203).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1, and similarly claims 12 and 13, recite “acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product a vicinity of the characteristic part on the genuine product, . . .” (emphasis added). As recited, it is unclear how there can be “a vicinity of the characteristic part” as the term a “vicinity” is typically defined as an area near or surrounding a particular place or the state of being in proximity. Applicant’s specification appears to use the term “vicinity” to refer to the characteristic parts position (App. Spec. Para [0063]), however, this is not in line with the general definition of the term and the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For examination purposes, the Examiner has interpreted this limitation as merely “acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine, . . .”
Claims 2 and 6-11 depend from claim 1 and thus inherit the deficiencies of claim 1. 

Claim 6 recites “the evaluation code is configured to cause the at least one processor to extract as supplementary product information, product specifying information associated with the genuine image having a similarity of the first specified value or more to the photographed image by referring to the characteristic information storage” (emphasis added).  However, claim 6 depends from claim 1 which recites “receiving code configured to cause the at least one processor to receive product specifying information for specifying a product attribute of a product from a first terminal” and “acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information , from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product and a vicinity of the characteristic part on the genuine product, (ii) product specifying information, and (iii) designation information designating the characteristic part in association with each other.”  Consequently, claim 6 is unclear, as it unclear how can the product 

Claim 8 recites “it is determined that the photographed image is the same as a photographed image of another product previously acquired from the first terminal, the evaluation code causes the at least one processor to calculate reliability to be lower than when the images are not the same (emphasis added).” As recited, it is unclear how the images could not be the same, if the images were determined to be the same – this is contradictory.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, the Examiner has interpreted this claim as merely acquiring photographed images. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGP 2014/0279613) in view of Arnaud (US PGP 2012/0066203) in view of Kim (US PGP 2012/0027305).

Examiner note: Claims 1-11 set forth a "device" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

As per claim 1, Lee teaches [a] product evaluation device comprising: 
at least one memory configured to store computer program code; and (Lee: Fig. 2-3, Para [0021]-[0026])
at least one processor configured to access said at least one memory and operate as instructed by said computer program code (Lee: Fig. 2-3, Para [0021]-[0026], said computer program code comprising:
receiving code configured to cause the at least one processor to receive product specifying information for specifying a product attribute of a product from a first terminal; (Lee: Fig. 6; Para [0062] (As shown in relation to FIG. 6, user interface 600 may allow the user to identify an entity that manufactures an authentic item, identify a type of the authentic item, and identify the authentic item (e.g., barcode, serial number, SKU number, and/or the like). For example, the user may identify the entity and the type of the authentic item using a drop down menu element and identify the authentic item using a text input element.); Fig. 7; Para [0069]-[0071] (Process 700 may include identifying information relating to the item (block 710). For example, a user may identify, using user device 210, different types of information relating to the item as part of a request to determine whether an item is a counterfeit item or an authentic item. In some implementations, counterfeit detection application 215 may cause user device 210 to provide a user interface that may allow the user to identify the different types of information relating to the item. For example, the different types of information relating to the item may include information identifying a type of the item, information identifying an entity that manufactures the item, information that uniquely identifies the item (e.g., barcodes, serial numbers, SKU numbers, and/or the like), etc. In some implementations, the user may additionally identify one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the information relating to the item (block 720). For example, server 220 may receive, from user device 210, the different types of information relating to the item. In some implementations, server 220 may additionally receive, from user device 210, the information identifying the one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item.); Fig. 5; Para [0045]-[0058] (Process 500 may include initiating a configuration of the application (block 530). For example, a user may initiate counterfeit detection application 215 and identify, using user device 210, one 
acquisition code configured to cause the at least one processor to acquire designation information and a genuine image corresponding to the product attribute specified by the product specifying information from a characteristic information storage that stores, for each product attribute, (i) a genuine image showing a characteristic part of a genuine product and a vicinity of the characteristic part on the genuine product, (ii) product specifying information, (iii) designation information designating the characteristic part in association with each other; (Lee: Fig. 7; Para [0072]-[0074] (Process 700 may include obtaining a set of instructions for determining whether the item is a counterfeit item or an authentic item (block 725). For example, server 220 may obtain, from a memory (e.g., data structure 400), the set of instructions based on the different types of information relating to the item. In some implementations, server 220 may obtain the set of instructions by causing a search to be performed on data structure 400 using a search query that includes the information identifying the type of the item, the information identifying the entity that manufactures the item, and/or the information that uniquely identifies the item (e.g., barcodes, serial numbers, SKU numbers, and/or the like). In some implementations, the search query may also include the information identifying the one or more types of analyses to be performed to determine whether the item is a counterfeit item or an authentic item. As such, the set of instructions may correspond to instructions that match the one or more types of analyses. In some 
request code configured to cause the at least one processor to transmit the guide image to the first terminal . . . , and request the first terminal to transmit a photographed image of the product that is photographed according to the designation information acquired from the storage and the outline indicated by the guide image . . . ; (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of 
image acquisition code configured to cause the at least one processor to acquire the photographed image of the product according to the request; (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of instructions (e.g., obtained from data structure 400) to guide the user in capturing information used in determining whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the set of instructions and capturing (using user device 210) the information used in determining whether the item is a counterfeit item or an authentic item (block 735). For example, counterfeit detection application 215 may instruct a user, of user device 210, to capture the information used in determining whether the item is a counterfeit item or an authentic item based on the set of instructions. In some implementations, the set of instructions may include an instruction to capture one or more images of one or more portions of the item and counterfeit detection application 215 may instruct the user to capture the one or more images of the one or more portions of the item. For example, the set of instructions may include an instruction to capture an image of a logo of a handbag, an image of a material of the handbag, an image of stitches of the handbag, an image of the handle of the handbag, and/or one or more images of one or more other portions of the handbag. As such, counterfeit detection application 215 may instruct the user to capture, using a camera of user device 210, the image of the logo of the handbag, the image of the material of the handbag, the image of the stitches of the handbag, the image of the handle of the handbag, the one or more images of the one or more other portions of the handbag, etc.); Fig. 2, Para [0013] (As shown in FIG. 1, and based on instructions from the application, the user may use the user device to capture one or more types of information relating to the handbag. For example, the user may use the user device to capture an image of a logo of the handbag, a sound of a 
evaluation code configured to cause the at least one processor to calculate reliability of the product based on a similarity between the photographed image of the product and the genuine image showing the characteristic part of the genuine product; (Lee: Fig. 7; Para [0083]-[0087] (For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information (e.g., obtained from data structure 400) to determine whether the item is a counterfeit item or an authentic item. For example, server 220 may compare the one or more images of the one or more portions of the item, received from user device 210, to one or more images of corresponding one or more portions of the authentic item (i.e., an authentic version of the item) obtained from data structure 400. By way of example, server 220 may compare the image of the logo of the handbag to the image of the logo of the authentic handbag. Similarly, server 220 may compare the image of the material of the handbag, the image of stitches of the handbag, the image 
output code configured to cause the at least one processor to output, to the first terminal, an evaluation result obtained based on the reliability (Lee: Fig. 7; Para [0083]-[0093] (In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In ; Para [0013] (As shown in FIG. 1, and based on the result, the user device may indicate, to the user, that the handbag is a counterfeit handbag (or, in the alternative, the user device may indicate to the user that the handbag is an authentic handbag)); Fig. 8F; Para [0110] (Server 220 may transmit, to user device 210, information indicating that the handbag is a counterfeit handbag and, as shown in relation to FIG. 8F, counterfeit detection application 215 may cause user device 210 to provide a user interface that indicates to the user that the handbag is a counterfeit handbag.))
Lee does not explicitly disclose the following known technique which is taught by Arnaud:
product registration receiving code configured to cause the at least one processor to register product information of products into a product information storage, wherein product information whose reliability is less than a first specified value is not registered in the product information storage, and (Arnaud: Para [0083] (In some embodiments, search logic 208 may remove search results and/or online advertisements that do not meet a threshold authenticity weight. For example, an online advertisement associated with a web page selling pirated copies of DVD movies may be associated with a low 102 may exclude certain search results and/or online advertisements associated with authenticity weights that do not meet a predefined authenticity weight threshold. For example, an online advertisement associated with a web page selling pirated copies of motion picture films may be associated with a very low authenticity weight. As a result, the online advertisement may be altogether excluded from a set of online advertisements.); Para [0038] (Search server 102 may additionally include an online advertisement inventory. The inventory may store a set of online advertisement received from various sources, such as an advertiser's server.))
 product information output code configured to cause the at least one processor to receive a search request from a second terminal that specifies a search criteria, output, to the second terminal, product information of a plurality of products comprising a first product and a second product that match the search criteria and are registered in the product information storage, in a manner such that product information of the first product with higher reliability is displayed with a higher display ranking than product information of the second product with lower reliability. (Arnaud: Para [0008] (In another implementation, a method for ranking elements includes receiving a search request including a search query; identifying a set of elements based on the search request, wherein each element is identified based on its relevance to the search query; ranking the elements to generate a list of ranked elements; associating an authenticity weight to each of at least a subset of the elements based on an authenticity index; processing the list of elements based on the authenticity weights to generate a modified list of ranked elements, and transmitting the modified list to a client device.); Para [0058] (As shown in FIG. 3, the set of search results are ranked in list 302. More specifically, the search results determined to be of higher rank are positioned higher on list 302. Illustratively, a Disney.go.com web page is shown as ranked higher (and thus positioned higher) than an <onlineEncyclopedia>.com web page for the “Disney Movies” search query. In some embodiments, the ranking of search results may be based on the relative authenticity of the search results as specified by authenticity index 212. As also shown in FIG. 3, the set of online advertisements are ranked in list 304. More specifically, the online advertisements determined to be of higher rank are positioned higher on list 304. The ranking of the online advertisements may be based on the relative authenticity of the online advertisements as specified by authenticity index 212.))
Lee as they both share characteristics and capabilities, namely, they are directed to determining authenticity. 
One of ordinary skill in the art would have recognized that applying the known technique of Arnaud would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Arnaud to the teachings of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such product information registration and ranking output features into similar methods.  Further, applying the product registration receiving code configured to cause the at least one processor to register product information of products into a product information storage, wherein product information whose reliability is less than a first specified value is not registered in the product information storage, and product information output code configured to cause the at least one processor to, in response to a search request from a second terminal that specifies a search criteria, output, to the second terminal, product information of a plurality of products comprising a first product and a second product that match the search criteria and are registered in the product information storage, in a manner such that product information of the first product with higher reliability is displayed with a higher display ranking than product information of the second product with lower reliability to the teachings of Lee would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow providing high quality search result and other rankings that filter for undesirable search and other results. (Arnaud: Para [0002]-[0004]).
Lee/Arnaud do not explicitly disclose the following known technique which is taught by Kim:
generation code configured to cause the at least one processor to extract, from the acquired genuine image, an outline of the characteristic part of the genuine product by detection of an edge and/or a corner in the genuine image, and generate a guide image based on the extracted outline, the guide image being an image schematically showing an outline of the characteristic part of the genuine product corresponding to the received product specifying information, the guide image including text indicating to take a photograph of the characteristic part in accordance with the outline provided by the guide image; (Kim: Para [0026]-[0028] (The second feature information may be individual feature information of an 
request code configured to cause the at least one processor to transmit the guide image to the first terminal to be superimposed on an image of a viewfinder of the first terminal, and request the first terminal to transmit a photographed image of the product that is photographed according to the . . . information acquired from the storage and the outline indicated by the guide image and superimposed on the image of the viewfinder of the first terminal; (Kim: Para [0026]-[0028] (disclosing stored information); Para [0031]-[0032];  Fig. 3 (“Please make a rectangle” 330); Fig. 4; Para [0044]-[0047] (For example, as 
image acquisition code configured to cause the at least one processor to acquire the photographed image of the product according to the request; (Kim: Para [0026]-[0028]; Para [0031]-[0032];  Fig. 3 (“Please make a rectangle” 330); Fig. 4; Para [0044]-[0047] (For example, as shown in (a) of FIG. 4, a recognizable guide line 420 is displayed on the display unit 120 with an outline 410 of the image information, thereby helping a user to adjust the position of the camera to match the object to the recognizable guide line 420, such as shown in (b) of FIG. 4. The recognizable guide line 420 may overlap with an outline 410 of the image information. As an example, as shown in (c) of FIG. 3, guide information 330 may be provided on the display screen in the form of a pop-up message. As another example, the control is unit 170 may control guide information sound such as an instruction to a user to be output 
This known technique is applicable to the method of Lee/Arnaud as they both share characteristics and capabilities, namely, they are directed to capturing images of objects. 
One of ordinary skill in the art would have recognized that applying the known technique of Lee/Arnaud would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Kim to the teachings of Lee/Arnaud would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such guide image features into similar methods.  Further, applying the extracting , from the acquired genuine image, an outline of the characteristic part of the genuine product by detection of an edge and/or a corner in the genuine image; generating a guide image based on the extracted outline, the guide image being an image schematically showing an outline of the characteristic part of the genuine product corresponding to the received product specifying information, the guide image including text indicating to take a photograph of the characteristic part in accordance with the outline provided by the guide image; transmitting the guide image to the first terminal to be superimposed on an image of a viewfinder of the first terminal, and requesting the first terminal to transmit a photographed image of the product that is photographed according to the information acquired from the storage and the Lee/Arnaud would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve the performance of object recognition. (Kim: Para [0002]-[0009]).

As per claim 2, Lee/Arnaud/Kim teach 
wherein the product information output code is configured to cause the at least one processor to display on the . . . terminal the evaluation result . . . (Lee: Fig. 7; Para [0083]-[0093] (In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In some implementations, server 220 may generate a result that indicates an overall match based on the different results. For example, server 220 may generate an average of the different results. In some implementations, server 220 may generate a result for each type of analysis. For example, server 220 may generate a result of 98% for the analyses of the images of the handbag (based on the 97% match for the image of the logo of the handbag, the 98% match for the image of the material, and the 99% match for the image of stitches of the handbag) and may generate a result of 95% for the analyses of the sounds of the handbag. In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses with respect to one or more thresholds. Process 700 may include transmitting information indicating whether the item is a counterfeit item or an authentic item (block 750). For example, server 220 may transmit, to user device 210, an indication of whether the item is a counterfeit item or an authentic item, one or more results of performing one or more of the different types of analyses, one or more thresholds associated with the different types of analyses, etc. Process 700 may include providing the information indicating whether the item is a counterfeit item or an authentic item (block 755). For example, user device 210 may provide a user interface that indicates that the handbag is a counterfeit handbag or an authentic handbag.); Fig. 1; Para [0013] (As shown in FIG. 1, and based on the result, the user device may indicate, to the user, that the 
wherein the product information output code is configured to cause the at least one processor to display on the second terminal . . .  along with the product information (Arnaud: Para [0055] (Search logic 208 may further transmit the search results and/or online advertisements to client device 104, which presents the results and/or advertisements in a web browser executed on client device 104. In some embodiments, search results and online advertisements may be presented in lists. Search results and online advertisements with higher rankings may be positioned higher on the lists.))

As per claim 6, Lee/Arnaud/Kim teach the evaluation code is configured to cause the at least one processor to extract as supplementary product information, product specifying information associated with the genuine image having a similarity of the first specified value or more to the photographed image by referring to the characteristic information storage (Lee: Fig. 4, Para [0028]-[0040] Fig. 7; Para [0072]-[0074]; Para [0082]-[0093] (For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information (e.g., obtained from data structure 400) to determine whether the item is a counterfeit item or an authentic item. For example, server 220 may compare the one or more images of the one or more portions of the item, received from user device 210, to one or more images of corresponding one or more portions of the authentic item (i.e., an authentic version of the item) obtained from data structure 400. By way of example, server 220 may compare the image of the logo of the handbag to the image of the logo of the authentic handbag. Similarly, server 220 may compare the image of the material of the handbag, the image of stitches of the handbag, the image of the handle of the handbag, and/or the one or more images of the one or more other portions of the handbag to the image of the material of the authentic handbag, the image of stitches of the authentic handbag, the image of the handle of the authentic handbag, and/or the one or more images of corresponding one or more other portions of the authentic handbag. In some 
the output code causes the at least one processor to output the evaluation result containing the supplementary product information (Lee: Para [0087]-[0093] (In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses with respect to one or more thresholds. Process 700 may include transmitting information indicating whether the item is a counterfeit item or an authentic item (block 750). For example, server 220 may transmit, to user device 210, an indication of whether the item is a counterfeit item or an authentic item, one or more results of performing one or more of the different types of analyses, one or more thresholds associated with the different types of analyses, etc. Process 700 may include providing the information 

As per claim 7, Lee/Arnaud/Kim teach wherein 
the request code causes the at least one processor to request the first terminal to transmit a plurality of photographed images for one product, and position information indicating a place where a photograph is taken is associated with each of the plurality of photographed images, and (Lee: Fig. 7; Para [0072]-[0082] (Process 700 may include transmitting the set of instructions (block 730). For example, server 220 may transmit, to user device 210, the set of instructions (e.g., obtained from data structure 400) to guide the user in capturing information used in determining whether the item is a counterfeit item or an authentic item. Process 700 may include receiving the set of instructions and capturing (using user device 210) the information used in determining whether the item is a counterfeit item or an authentic item (block 735). For example, counterfeit detection application 215 may instruct a user, of user device 210, to capture the information used in determining whether the item is a counterfeit item or an authentic item based on the set of instructions. In some implementations, the set of instructions may include an instruction to capture one or more images of one or more portions of the item and counterfeit detection application 215 may instruct the user to capture the one or more images of the one or more portions of the item. For example, the set of instructions may include an instruction to capture an image of a logo of a handbag, an image of a material of the handbag, an image of stitches of the handbag, an image of the handle of the handbag, and/or one or more images of one or more other portions of the handbag. As such, counterfeit detection application 215 may instruct the user to capture, using a camera of user device 210, the image of the logo of the handbag, the image of the material of the handbag, the image of the stitches of the handbag, the image of the handle of the handbag, the one or 
In some implementations, the system may request permission, from the user, to collect information regarding the user (e.g., a geographical location of the user, a current date and/or a current time associated with purchasing the item, etc.). For example, the system may collect the information regarding the user only if the user opts in to the information collection process—thereby granting the system permission to collect information regarding the user. In contrast to the opt-in process described above, in an opt-out process, the system would collect the information regarding the user unless the user has specifically requested that the information regarding the user not be collected.)
the evaluation code causes the at least one processor to calculate reliability further based on whether there is a specified magnitude or more of a difference between a plurality of position information corresponding to the plurality of photographed images provided for the one product, and to evaluate, in a case where there is the specified magnitude or more of the difference between the plurality of position information corresponding to the plurality of photographed images, the reliability to be lower than in a case where the difference between the plurality of position information is less than the specified magnitude (Lee: Fig. 7; Para [0083]-[0091] (For example, server 220 may receive the captured information from user device 210 and compare each piece of the captured information to a corresponding piece of information (e.g., obtained from data structure 400) to determine whether the item is a counterfeit item or an authentic item. For example, server 220 may compare the one or more images of the one or more portions of the item, received from user device 210, to one or more images of corresponding one or more portions of the authentic item (i.e., an authentic version of the item) obtained from data structure 400. By way of example, server 220 may compare the image of the logo of the handbag to the image of the logo of the authentic handbag. Similarly, server 220 may compare the image of the material of the handbag, the image of stitches of the handbag, the image of the handle of the handbag, and/or the one or more images of the one or more other portions of the handbag to the image of the material of the authentic handbag, the image of stitches of the authentic handbag, the image of the handle of the 

As per claim 8, Lee/Arnaud/Kim teach it is determined that the photographed image is the same as a photographed image of another product previously acquired from the first terminal, the evaluation code causes the at least one processor to calculate reliability to be lower than when the images are not the same. (Lee: Para [0082] (In some implementations, user device 210 may transmit, to server 220, captured information each time the information is captured. In some implementations, user device 210 may transmit, to server 220, captured information after each type of information is captured. For example, user device 210 may capture and transmit, to server 220, the one or more images of the one or more portions of the item after all of the one or more images have been captured.))

As per claim 9, Lee/Arnaud/Kim teach it is determined that a similarity between a region where the characteristic part of the product is shown in the photographed image and a region where the characteristic part is shown in the genuine image is a second specified value or higher, and the evaluation code causes the at least one processor to calculate the reliability further based on similarity between a region other than the region where the characteristic part of the product is shown in the photographed image and a region other than the region where the characteristic part is shown in the genuine image. (Lee: Para [0087]-[0090] (server 220 may generate results based on analyzing the different types of information relating to the item. The results may indicate a measure of a match between the different types of information relating to the item and corresponding different types of information relating to the authentic item. In some implementations, server 220 may generate a result for each piece of information relating to the item. For example, server 220 may generate a result that indicates a 97% match for an image of a logo of the handbag, a result that indicates a 95% match for a sound of the zipper of the handbag, a result of 98% match for an image of the material, a result of 99% match for an image of stitches of the handbag, etc. In some implementations, server 220 may generate a result that indicates an overall match based on the different results. For example, server 220 may generate an average of the different results. In some implementations, server 220 may generate a result for each type of analysis. For example, server 220 may generate a result of 98% for the analyses of the images of the handbag (based on the 97% match for the image of the logo of the handbag, the 98% match for the image of the material, and the 99% match for the image of stitches of the handbag) and may generate a result of 95% for the analyses of the sounds of the handbag. In some implementations, server 220 may determine whether the item is a counterfeit item or an authentic item based on the results of the analyses 

As per claim 10, Lee/Arnaud/Kim teach wherein the designation information is a guide image for specifying the characteristic part of the product (Lee: Fig. 4, Para [0028]-[0040] (FIG. 4 is an example data structure 400 that stores information that may be used to determine whether an item is a counterfeit item or an authentic item.  In some implementations, all or a portion of the information, stored in data structure 400, may be received from entities that manufacture authentic items. As shown in FIG. 4, data structure 400 may include a group of fields, such as, for example, manufacturer identification field 405, item type field 410, item identification field 415, counterfeit detection instruction field 420, image file identification field 425, audio file identification field 430, video file identification field 435, and miscellaneous information field 440. Image file identification field 425 may store information relating to one or more images of one or more portions of an authentic item. For example, with respect to an authentic handbag, the one or more images may include an image of a logo of the authentic handbag, an image of a zipper of the authentic handbag, an image of a pattern of material (e.g., leather) of the authentic handbag, etc. Image file identification field 425 may store the one or more images and/or one or more links to the one or more images.))

As per claim 11, Lee/Arnaud/Kim teach generation code configured to cause the at least one processor to generate the guide image based on the genuine image corresponding to a product attribute specified by the product specifying information. (Lee: Fig. 4, Para [0028]-[0040] (FIG. 4 is an example data structure 400 that stores information that may be used to determine whether an item is a counterfeit item or an authentic item.  In some implementations, all or a portion of the information, stored in data structure 400, may be received from entities that manufacture authentic items. As shown in FIG. 4, data structure 400 may include a group of fields, such as, for example, manufacturer identification field 405, item type field 410, item identification field 415, counterfeit detection instruction field 420, image file identification field 425, audio file identification field 430, video file identification field 435, and miscellaneous information field 440. Image file identification field 425 may store information relating to one or more images of one or more portions of an authentic item. For example, with respect to an authentic handbag, the one or more images may include an image of a logo of the authentic handbag, an image of a zipper of the authentic handbag, an image of a pattern of material (e.g., leather) of the 


As per claims 12 and 13, these claims recite limitations substantially similar to claim 1 and are therefore rejected in the same manner as this claim, as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deyle (US PGP 2014/0143090) – requires the seller to provide photos of key features specific to the item for authenticating a good.
                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER V LEE/Examiner, Art Unit 3625         

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625